U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission File No.000-52438 E WORLD INTERACTIVE, INC. (Exact name of small business issuer as specified in its charter) Florida 65-0855736 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) Or organization) 2580 Anthem Village Drive, Henderson, Nevada 89052 (Address of Principal Executive Offices) (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.() Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes No X Revenues for year ended December 31, 2010:$-0- The aggregate market value of the voting and non-voting common equity held by non-affiliates as of December 31, 2010, computed by reference to the bid/ask price of $.012 at December 31, 2010 is $549,433 Number of shares of our common stock outstanding as of December 31, 2010 is: 43,262,480 State the number of shares outstanding of each of the issuer’s classes of common equity, as of December 31, 2010:43,262,480 shares of common stock. PART I ITEM 1.DESCRIPTION OF BUSINESS GENERAL E World Interactive, Inc. (the “Company” or “E World”) was incorporated in Florida on July 16, 1998 under the name of Salty’s Warehouse, Inc. and was engaged in selling name brand consumer products over the Internet. The Company focused on selling consumer electronics. On December 11, 2006, owners of an aggregate of 22,450,000 shares of common stock, of Salty’s Warehouse, Inc. sold in a private transaction all of the shares held by them to a group of approximately 54 purchasers. As a result of this transaction, a change of control in the Company occurred resulting, subsequently, in a change in the name of the Company to E World Interactive, Inc. . E World Interactive formerly operated: E World China ( www.EWorldchina.cn including www.17dian.cn ) and Mojo Mediaworks. Effective May 11, 2orld Interactive, Inc. (E World) acquired 100% of the issued and outstanding equity of Mojo Media Works, Limited (Mojo), a British Virgin Islands company. The principal business of Mojo and its subsidiary companies was to establish a new business in the production and distribution of television programs in the Peoples Republic of China (PRC). Although, E World Interactive was able to launch an online game as intended and Mojo Media Works was able to produce a television show in the PRC as intended, revenues did not develop rapidly enough to sustain operations and the Company was unable to obtain sufficient additional financing to maintain operations. The Company has disposed of Shanghai E World China Information Technologies Co., Ltd (“E World China”) and Mojo Media Works Limited and its subsidiaries in August 2008. The Company has ceased all business in online game and media production business and became a shell company with no functional operations. In March of 2009, the Company entered into a stock purchase agreement with Blue Atelier, under which Inc. Blue Atelier acquired 25,000,000 newly authorized and issued common stock of E World Interactive Inc. (“EWRL”) after EWRL executed a forty to one reverse split of the presently issued and outstanding EWRL common stock in exchange for $250,000 andBlue Atelierprovided the Company a non-interest bearing loan up to $250,000 for costs and fees required to maintain the full reporting status of EWRL and quotation of its common stock on the OTCBB with advances made under this loan to go towards the cost of the newly issued stock. The Company completed the forty to one reverse split in September 2009 and entered into a series of agreements with various holders of Convertible Notes to convert $2,226,185 of notes payable plus accumulated interest of $501,283 to E World Common Stock in the aggregate to 6,872,830 shares of common stock. Following this, Blue Atelier acquired 25,000,000 of newly authorized and issued common stock for $250,000 in accordance with the stock purchase agreement. In May 2010, E World acquired 100% of the outstanding common stock of Media and Technology Solutions, Inc., a Nevada corporation with a variety of media and related interests in rights and emerged from dormant shell status. The consideration for the purchase of Media and Technology was 10,000,000 shares of E World Common Stock and Blue Atelier Inc., the principle shareholder of Media and Technology is also the largest shareholder in E World. Following this acquisition, E World moved its principal office to Henderson, Nevada. E World’s business plan is centered on renewable energies and related business with a series of opportunities in energy real estate, solar and wind generation and energy storage projects combined with TV based media and marketing programs. E World has extensive relationships and partnerships in China for product sourcing and fulfillment as well as holding a number of rights to US media brands for China and will continue to develop and exploit the various media related interests owned by the Company’s wholly owned subsidiary, Media and Technology Solutions, Inc. E World Interactive, Inc. has never declared bankruptcy and has never been in receivership. The common stock of E World Interactive, Inc. is quoted on the OTC Bulletin Board under the symbol EWRL.OB. The Company has a December 31st fiscal year end. EMPLOYEES At December 31, 2010 the Company had one employee, Mr. Gerry Shirren as Company President, Chief Executive Officer and Chief Financial Officer. ITEM 2.DESCRIPTION OF PROPERTY E World Interactive, Inc. has no properties and at this time has no agreements to acquire any properties although it may do so in the future. The Company’s offices are at 2580 Anthem Village Drive, Henderson, Nevada 89052 comprised of facilities for administrative offices. ITEM 3.LEGAL PROCEEDINGS No legal proceedings were initiated or served upon the Company in the fiscal year ending December 31, 2010. We are not currently involved in any material legal proceedings. We are not aware of any material legal proceedings pending against us. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of security holders during the fourth quarter of fiscal year 2010. In September 2009, the company executed a 40/1 reverse split following the approval of a majority of the shareholders with the holders of over 56% of the shares eligible to vote supporting the Board’s decision for the reverse split. Subsequent to December 31, 2010, on March 16, 2011 the company, following approval of the Board of Directors, filed an amendment to the Articles of Incorporation of the company to change the Par Value of the Company’s common and preferred stock to $0.001 per share, PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS On December 31, 2010, there were approximately 72 shareholders of record and an undetermined number of holders in street name. The Company’s common stock is traded on the Over the Counter Bulletin Board, trading symbol “EWRL” ITEM 6SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS E World Interactive, Inc. common stock is quoted on the Over-The-Counter Bulletin Board under the symbol “EWRL.OB”. The first available quotations on the Over-The-Counter Bulletin Board appear at the end of January 2007. The quotations provided are for the over the counter market which reflect interdealer prices without retail mark-up, mark-down or commissions, and may not represent actual transactions. The prices included below have been obtained from sources believed to be reliable: Period Ending High Low December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Holders Total shares outstanding as of December 31, 2010 were 43,262,480; and were held by approximately 72 shareholders of record and an undetermined number of holders in street name. Dividend Policy E World Interactive, Inc. has never paid a cash dividend on its common stock and does not anticipate paying any cash dividends on its common stock in the next 12 month period. We intend to follow a policy of retaining earnings, if any, to finance the growth of the business and do not anticipate paying any cash dividends in the foreseeable future. The declaration and payment of future dividends on common stock will be the sole discretion of the Board of Directors and will depend on our profitability and financial condition, capital requirements, statutory and contractual restrictions, future prospects and other factors deemed relevant. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This statement may include projections of future results and “forward looking statements” as that term is defined in Section 27A of the Securities Act of 1933 as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934 as amended (the “Exchange Act”). All statements that are included in this Annual Report, other than statements of historical fact, are forward looking statements. Although management believes that the expectations reflected in these forward looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct. Critical Accounting Policies The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States requires us to make judgments, assumptions and estimates that affect the amounts reported.Note 2 of the accompanying notes to the consolidated financial statements describes the significant accounting policies used in the preparation of the financial statements.Certain of these significant accounting policies are considered to be critical accounting policies, as defined below. A critical accounting policy is defined as one that is both material to the presentation of our financial statements and requires management to make difficult, subjective or complex judgments that could have a material effect on our financial condition and results of operations.Specifically, critical accounting estimates have the following attributes: · We are required to make assumptions about matters that are highly uncertain at the time of the estimate; and · Different estimates we could reasonably have used, or changes in the estimate that are reasonably likely to occur, would have a material effect on our financial condition or results of operations. Estimates and assumptions about future events and their effects cannot be determined with certainty.We base our estimates on historical experience and on various other assumptions believed to be applicable and reasonable under the circumstances.These estimates may change as new events occur, as additional information is obtained and as our operating environment changes.These changes have historically been minor and have been included in the consolidated financial statements as soon as they became known.Based on a critical assessment of our accounting policies and the underlying judgments and uncertainties affecting the application of those policies, management believes that our financial statements are fairly stated in accordance with accounting principles generally accepted in the United States, and present a meaningful presentation of our financial condition and results of operations. a) Impairment of Long-Lived Assets and Intangible Assets Long-lived assets and intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company assesses the recoverability of the long-lived assets and intangible assets (other than goodwill) by comparing the carrying amount to the estimated future undiscounted cash flow associated with the related assets. The Company recognizes impairment of long-lived assets and intangible assets in the event that the net book value of such assets exceeds the estimated future undiscounted cash flow attributed to such assets. The Company uses estimates and judgments in its impairment tests and if different estimates or judgments had been utilized, the timing or the amount of the impairment charges could be different. b) Foreign Currency Translation The functional and reporting currency of the Company is the United States dollar (“US dollar”). Monetary assets and liabilities denominated in currencies other than the US dollar are translated into the US dollar at the rates of exchange as of the balance sheet date. Transactions in currencies other than the US dollar during the year converted into US dollar at the applicable rates of exchange prevailing at the first day of the month transactions occurred. Translation adjustments are reported as cumulative translation adjustments and are shown as a separate component of comprehensive income (loss) in the statement of stockholders’ equity. E World Interactive, Inc. Plan of Operations The Company was incorporated in Florida on July 16, 1998 under the name of Salty’s Warehouse, Inc. and was engaged in selling name brand consumer products over the Internet. The Company focused on selling consumer electronics and audio-video equipment such as speakers, amplifiers, and tuners, although the Company also sold assorted other goods such as watches, sunglasses and sports games. On December 11, 2006, owners of an aggregate of 22,450,000 shares of common stock, of Salty’s Warehouse, Inc. sold in a private transaction all of the shares held by them to a group of approximately 54 purchasers. As a result of this transaction, a change of control in the Company occurred resulting in a change in the name of the Company to E World Interactive, Inc. At that time, E World mainly engaged in selling of online game services and media production business in Mainland China. Having operated in this sector for some time, the Company then disposed of its subsidiaries Shanghai E World China Information Technologies Co., Ltd (“E World China”) and Mojo Media Works Limited in August 2008, and following this ceased all business in online game and media production business and became a dormant shelf company. In March of 2009, the Company entered into a stock purchase agreement with Blue Atelier, Inc. Blue Atelier acquired 25,000,000 newly authorized and issued common stock of E World Interactive Inc. (“EWRL”) after E World executed a forty to one reverse split of the issued and outstanding common stock and also entered into a series of agreements with various holders of Convertible Notes to convert its notes payable plus accumulated interest to E World Common Stock in the aggregate to 6,872,830 shares of common stock. As a result of this transaction, a change of control in the Company occurred in E World Interactive, Inc. with Blue Atelier then owning 75% of the outstanding common stock of E World. In May 2010, E World acquired 100% of the outstanding common stock of Media and Technology Solutions, Inc., a Nevada corporation with a variety of media and related interests in rights and emerged from dormant shell status. The consideration for the purchase of Media and Technology was 10,000,000 shares of E World Common Stock and Blue Atelier Inc., the principle shareholder of Media and Technology is also the largest shareholder in E World. Following this acquisition, E World moved its principal office to Las Vegas, Nevada. E World’s Business Plan E World’s business plan is centered on renewable energies and related business with a series of opportunities in energy real estate, solar and wind generation and energy storage projects combined with TV based media and marketing programs. E World has extensive relationships and partnerships in China for product sourcing and fulfillment as well as holding a number of rights to US media brands for China and will continue to develop and exploit the various media related interests owned by the Company’s wholly owned subsidiary, Media and Technology Solutions, Inc. E World operates in a low risk manner with limited financial exposure on its downside risk while maintaining major upside potential. E World’s key expertise from its Board members, its management and its associates gives it a major advantage to successfully exploit this ‘green energy’ business focus and it has a pipeline of opportunities, some of which have rights to proprietary technologies. Green Energy Real Estate EWorld has the opportunity to acquire some real estate properties or partner with real estate owners on very favorable terms with various partners and is developing plans for renewable energy developments with this real estate that offer a major long-term opportunity for the Company. These developments have unique advantages by reason of their location which makes then particularly attractive to the planned development which itself will be greatly enhanced by the ‘green energy’ focus in the design, build and operation of the development. The real estate developments will be ‘ring fenced’ in a new corporations and structured to facilitate further investment for acquisition completion and development through the issue of Preferred Stock.Investors will have a preferential position for the receipt of dividends from the earnings of this corporation while also offering the investors the opportunity to convert to E World common stock whenever they wish. E World will also have the opportunity to convert the Common Stock at a significant premium to the investment price. Preferred Stock investors will then have the security of preferential terms and simultaneously have the benefit of the potential growth of the E World common stock. ‘Net Zero’ Homes E World has assembled a housing solutions program that combines the cumulative effect of the various elements to maximize the potential of green energy efficiency and sustainable material usage for these housing projects. These include (i) Green energy building design (ii) Green building materials (iii) Solar or Wind on-site energy creation (iv) On-site energy storage and smart-grid interface (v) Green energy appliances with heating, cooling, lighting, water and kitchen appliances The green energy housing design will lower utility bills, provide an improved comfort and increase the long-term project value of the housing development and comply with the latest and expected future energy codes. This housing solution can be adapted to cost housing programs as well as being adaptable to a number of uses including vacation, recreational housing and cabins. Renewable Energy, Storage and Related Business Renewable energy creation and storage will be a key area of future business for E World. Combining major strategic partnerships with proprietary technology owners, E World is combining with partners as the agent for these technologies for our E World locations and exclusively for some applications. The energy generation and storage partnerships will include the following (i) Energy storage systems. This is a lithium ion phosphate based re-chargeable battery storage system which is scalable and integrates with the grid for balancing of surplus and deficits of power needs. (ii) Electric vehicles. E World plans to be an agent for a full range of electric vehicles and the real estate developments will offer a range of opportunities for on-site use and marketing. (iii) Proprietary wind generation systems and power efficiency technologies. The wind solutions scale from small units to large scale community energy units, providing low impact wind units that are low maintenance and ideally suited for residential locations and to the locations that we have proposed for development. (iv) New basalt based and basalt fiber based processes and technologies, producing products with patented designs for large and small scale civil construction, transportation and housing projects. Green Energy Media and the e World Store E World has a long history and expertise in media, especially in TV projects and is developing a weekly TV show to showcase green energy developments, advise on the latest technologies, give cost saving advise and provide information on government incentives and rebates. E World also plans to be both a retailer and wholesaler of green energy products, inlcuding those that it will have propietary technology rights to for some applications and will seek to add a complete range of green energy products with direct, online and TV direct respose sales. Financial Condition and Results of Operations Below is a comparison of results of operations for the year ending December 31, 2010 and December 31, 2009. The Company reported net income of $2,652,618 for the year ending December 31, 2009 versus a net loss of $165,760 for the year ending December 31, 2010. For the year ending December 31, 2009; primary contributors to net income of $2,652,618 included professional fees of $154,185; general and administrative expenses of ($73,934); provision for bad debts of $101,337; and loan fees totaling $92,253. Interest expense for 2009 was $134,780 and a gain of $3,041,239 resulting from the conversion of loans notes and accumulated interest. For the year ending December 31, 2010; primary contributors to the net loss of $165,760 included professional fees of $138,375; other general and administrative expenses of $17,271; interest expense of $9,000 and loss on foreign currency exchange of $1,113. Prior period comparisons of results are impacted by developing operations and termination of operations during the periods covered. Liquidity and Capital Resources During the year ending December 31, 2010 net cash used in operating activities totaled $306. Cash provided by investing activities totaled $950 from the sales of subsidiary stock for cash prior to acquisition. Cash provided by financing activities totaled $0. Increase in cash for the period was $644. During the year ending December 31, 2009 net cash used in operating activities totaled $322,449. Cash used in investing activities totaled $0. Cash provided by financing activities totaled $318,728 and included $250,000 from the sale of common stock for cash and $68,728 for the conversion of notes. Decrease in cash for the period was ($3,721). Convertible Notes In April 2009, the Company entered into a series of agreements with the various holders of all convertible notes outstanding amount to $2,226,185 to convert the full amount of $2,226,185 of notes payable plus accumulated interest of $501,283 to E World Common Stock in the aggregate to 6,872,830 shares of common stock. In May 2010, the Company acquired Media and Technology Solutions, Inc., and Media and Technology holds an 8% convertible note with Blue Atelier, Inc., the majority shareholder of E World. The convertible note was issued by Media and Technology in connection with the purchase of intangible assets. The note matures on September 30, 2011 with interest due at maturity and may be converted to E World common stock at a price to be agreed. Material Impact of Known Events on Liquidity Other than the general economic, financial and credit problems being experienced throughout the world markets and economies resulting in a general reduction of available credit and investment funds; we have not identified any known trends or any known demands, commitments, events or uncertainties that will result in or are reasonably likely to result in a material increase or decrease in our liquidity. We have historically financed our operations through the sale of our common equity and continue to experience the same difficulties in the current financial environment as we had in the past. Our limited operational history and lack of current revenues are more of an impact on financing efforts to sustain and expand our operations than the global economic condition. Cash Flow Requirements for Operations As of December 31, 2010 we had available cash of $721. Based on our historical cash needs, we require approximately $150,000 for operations per year. We currently have legal and accounting expenses with no revenue generating operations. We rely on advances from our majority shareholder to fund our operating needs. Going Concern Our continuation as a going concern is dependent upon obtaining the additional working capital necessary to sustain our current status.As shown in the accompanying financial statements, the Company has incurred an accumulated deficit of $4,514,336 from inception to April 01, 2010 and $153,860 during the development stage from April 1, 2010 through December 31, 2010. The future of the Company is dependent upon its ability to obtain additional financing. Management plans to seek additional financing through debt or the sale of its common stock through private placements. There is no assurance that the will raise sufficient funds to continue. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements or financing activities with special purpose entities. ITEM 8.FINANCIAL STATEMENTS Our financial statements, together with the report of auditors, are as follows: E WORLD INTERACTIVE, INC. FINANCIAL STATEMENTS AS OF DECEMBER 31, 2, 2009 (Restated) E World Interactive, Inc. Financial Statements Table of Contents Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED BALANCE SHEETS F-3 CONSOLIDATED STATEMENTS OF OPERATIONS F-4 CONSOLIDATED STATEMENTS OF STOCKHOLDER’S DEFICIT F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS F-6 FOOTNOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
